RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1918-18T2

N.L.,

          Plaintiff-Respondent,

v.

P.C.L.,

          Defendant-Appellant.


                   Submitted April 30, 2020 – Decided May 29, 2020

                   Before Judges Alvarez and DeAlmeida.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Essex County, Docket
                   No. FV-07-0602-19.

                   Garces Grabler & LeBrocq, PC, attorneys for appellant
                   (Arlindo B. Araujo, on the briefs).

                   N.L., respondent pro se.

PER CURIAM

          Defendant P.C.L. appeals from a November 27, 2018 final restraining

order (FRO) barring him from contact with N.L., the complainant, pursuant to
the Prevention of Domestic Violence Act of 1991, N.J.S.A. 2C:25-17 to -35.

We affirm for the reasons stated by Judge Anne Marie Bramnick, J.S.C., in her

cogent and thoughtful decision.

      The parties, who are married, have two children.       N.L. obtained the

temporary restraining order (TRO) based on allegations that defendant sexually

and physically assaulted her. P.C.L. contends she filed the complaint solely to

gain leverage in the pending divorce, in which custody is disputed. During the

FRO hearing, both parties testified, although N.L. was self-represented.

      On appeal of the FRO, P.C.L. asserts the court committed the following

errors:

            POINT I:
            TRIAL COURT ERRED BY FREELY AND UNDULY
            AIDING THE PLAINTIFF'S TESTIMONY IN
            FINDING THE PREDICATE ACT OF SEXUAL
            ASSAULT.

            POINT II:
            TRIAL COURT ERRED BY FINDING THAT THE
            PREDICATE ACT OF SEXUAL ASSAULT WAS
            SUFFICIENT TO WARRANT THE FRO, DURING
            THE ONGOING DIVORCE CASE, TO PREVENT
            FURTHER ABUSE.

      Having reviewed the record, we do not agree that the judge "unduly

aid[ed]" N.L. In this case, compounding the commonplace difficulties attendant

to the process when the litigant in a domestic violence proceeding is self-

                                                                           A-1918-18T2
                                       2
represented, the underlying events involved P.C.L. sexually assaulting N.L.

From the record, it appears N.L. had some reluctance to respond with the

necessary detail to questions regarding the assault. The judge had no alternative

but to question N.L. as she did regarding the underlying incidents, and she did

so fairly and reasonably.

      A judge has broad discretion in controlling the courtroom and court

proceedings. N.J. Div. of Child Prot. & Permanency v. A.B., 231 N.J. 354, 366

(2017); N.J.R.E. 611(a). This includes engaging in the questioning that took

place here. We see no abuse of discretion in the manner in which the judge

elicited the relevant information. The issue does not require further discussion

in a written opinion. See R. 2:11-3(e)(2)(E).

      We only briefly touch upon P.C.L.'s second point. To reiterate, the judge

found that N.L. had established by a preponderance of the evidence two

predicates acts of sexual assault, N.J.S.A. 2C:14-2(c)(1). She further concluded

N.L. had met the second prong of Silver v. Silver, 387 N.J. Super. 112, 126-27

(App. Div. 2006), and that a restraining order was necessary to prevent future

abuse. The judge determined that P.C.L.'s conduct established "a consistent

pattern of power and control" even while the divorce litigation was pending,

thus requiring an FRO "to protect [N.L.] from further abuse."


                                                                         A-1918-18T2
                                       3
      During the course of the marriage, N.L. testified, credibly in the judge's

opinion, regarding P.C.L.'s examination of her phone calls and text messages;

times he awakened her in the middle of the night, punched walls during

arguments, and threatened to have her deported; and his claim that he did not

force himself upon his wife, but rather, that she "cooperated" with sexual

activity. Given that the parties continue to have contact related to their children,

in addition to the nature of P.C.L.'s behavior, the judge's decision that N.L.

satisfied the second prong of Silver is amply supported by the proofs in the

record. No further discussion is required. R. 2:11-3(e)(2)(E).

      Affirmed.




                                                                            A-1918-18T2
                                         4